[q22019exhibit102amtrustm001.jpg]
EXECUTION COPY COMMUTATION AGREEMENT AND RELEASE This Commutation and Release
Agreement ("Commutation Agreement") entered into and effective as of July 31,
2019 (the "Eliective Date"), is entered into by AmTrust International Insurance,
Ltd (the "Company") and Maiden Reinsurance Ltd., (the "Reinsurer," and, together
with the Company, each a "Party" and, collectively, the "Parties"). RECITALS I.
The Company and Rei.usurer are patties to the Amended and Restated Quota Share
Reinsurance Agreement. as amended (the "AR Quota Share"), which was in effect
for the period from July I, 2007 through January I, 2019, by which the Company
ceded and the Rei.usurer assumed fo1ty percent (40%) of Affiliate Subject
Premium, as defined in the AR Quota Share, and forty percent (40%) of Ultimate
Net Loss, as defined in the AR Quota Share, with respect to business classified
by the Company as workers' compensation business, among other Covered Business,
as defined in the AR Quota Share. 2. The Parties wish to enter into th is
Commutation Agreement to provide: (a) for the re­ assumption by the Company from
the Reinsurer of all reserves, including IBNR, ceded by the Company to the
Reinsurerwith respect to the Reinsurer' s forty percent (40%) of Ultimate Net
Loss related to: (a) all losses incurred in Accident Year 2017 and Accident Year
2018 under California workers' compensation policies issued by the Company's
Affiliates, as defined in the AR Quota Share (the "Commuted California
Business"); and (b) all losses incurred in Accident Year 2018 under New York
workers' compensation policies issued by the Company's Affiliates (the "Commuted
New York Business" and, together with the Commuted California Business, the
"Commuted Business"), in exchange for the release and full discharge ofReinsurer
of all of its obligations to the Company with respect to the Commuted Business.
For the avoidance of doubt, the Commuted Business does not include any business
(i) classified by the Company as Specialty Program or Specialty Middle-Market
business or (ii) issued by a Republic Group company. A "Republic Group company"
means any Company Affiliate which also is a direct or indirect subsidiary of
Republic Companies, Inc. NOW, THEREFORE, the Parties agree as follows: A .
Commutation and Release I. The Company and the Reinsurer agree that their
liability to each other solely with respect to the Commuted Business shall be
discharged by the Reinsurer's delivery to the Company of cash and invested
assets in the amount of$312,785,677 (the "Commutation Pavment"), which is the
sum of the net ceded reserves in the amount of $330,68 1,515 with respect to the
Commuted Business as of 12.31. 18 less payments [Commutation Agreement and
Release]



--------------------------------------------------------------------------------



 
[q22019exhibit102amtrustm002.jpg]
in the amount of $ 17,895,838 made by the Reinsurer with respect to the Commuted
Business from 1. 1.19 through the Effective Date. The Commutation Payment plus
interest on that amount at the rate of3.3% per annum from January I, 2019
through the Eflective Date, inclusive of both dates, shall be made by the
Reinsurer within live business days of the Effective Date. The Company and the
Reinsurer acknowledge that they are patties to a Reinsurer Trust Assets
Collateral Agreement dated as of December I, 2008, as amended (the "Collateral
Agreement"), pursuant to which the Reinsurer posts collateral for the benefit of
the Company and/or it5 Affiliates in order to satisfy Reinsurer's obligation to
provide security pursuant to Article XXIII of AR Quota Share. The Company and
the Reinsurer agree that it is their intent that the Commutation Payment will be
funded on behalf of the Reinsurer by the Company and the Reinsurer jointly
directing the trnstee holding the collateral under the Collateral Agreement to
release to the Company assets jointly selected by the Company and the Reinsurer
with an aggregate fair market value equal to the Collateral Payment. 2. Upon
receipt of the Commutation Payment by the Company, the Company and the Reinsurer
mutually release and forever discharge each other and their predecessors,
successors, parents, assigns, officers, directors, agents, employees,
representatives, liquidators, rehabilitators, receivers, shareholders, heirs,
executors, administrators and attorneys from any and all past, present and
future obligations, adjustments, liability for payment of interest, offsets,
actions, causes of action, suits, debts, sum of money, accounts, premium
payments, reckonings, bonds, bills, covenants, contracts, controversies,
agreements, promises, damages, judgments, liens, rights, costs and expenses
(including attorneys' fees and costs actually incurred), claims and demands,
liabilities and losses of any nature, kind, character and description
whatsoever, whether grounded in law or in equity, in admiralty, in contract, in
tort or otherwise (including any claims based on fraud, bad faith or
extra-contractual liabilities), all whether known or unknown, repo1ted or
unreported, discovered or undiscovered, suspected or unsuspected, vested or
contingent that the Company or the Reinsurer, as the case may be, now has, owns
or holds or claims to have, own or hold or at any time had, owned or held, or
claimed to have had, owned or held, arising of conduct or matters occurring
prior to, at or subsequent to the execution of this Commutation Agreement
against the Company or the Reinsurer, as the case may be, to the extent arising
from, based upon or in any way related to the Commuted Business, it being the
intention of the Parties that this release operate as a foll and final
settlement of each of the Company's and the Reinsurer's past, current and future
liabilities to the other to the extent arising out of or in connection with the
Commuted Business and obligations arising under or related to the Commuted
Business. B. Amendment of AR Quota Share. 2



--------------------------------------------------------------------------------



 
[q22019exhibit102amtrustm003.jpg]
The Company and the Reinsurer agree that as of the Effective Date, the AR Quota
Share shall be deemed amended as applicable so that the Commuted Business is no
longer included as patt of the Covered Business thereunder. This Commutation
Amendment is limited by its terms and does not and shall not serve 10 amend or
waive any other provision oftbe AR Quota Share Agreement. C. Independent
Investigation; Special \1/aiver I. The Parties acknowledge that they have each
entered into this Commutation Agreement in reliance on their own independent
investigation and analysis of the facts underlying their participation in the AR
Quota Share, and that no representations, warranties or promises of any kind
have been made, directly or indirectly, to induce them to execute this
Commutation Agreement other than those which are expressly set forth herein.
Nevertheless, the Parties acknowledge that they may later discover facts
different from or in addition to those now known or believed to be known
regarding their participation in AR Quota Share and agree that this Commutation
Agreement shall remain in force notwithstanding the existence of or belief
regarding any different or additional facts. 2. The Parties explici tly agree
that a ll rights under Section 1542 of the California Civil Code or any similar
provisions of law are hereby expressly waived. Section 1542 of the California
Civil Code provides as follows: A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE
TIME OF EXECUTING THE RELEASE, WHJCH IF KNOWN BY HIM OR HER MUST HA VE
MATERIALLY AFFECTED HIS OR HER SETTLEMENT WTTH THE DEBTOR. D. Representations
and \Varra ntics l . Each Party hereto represents and warrants to the other
Party that: (a) it is a company in good standing in its jurisdiction of
domicile; (b) it is fully authorized to execute and deliver this Commutation
Agreement; (c) this Commutation Agreement is enforceable against each of the
Parties in accordance with its terms subject to applicable bankruptcy,
reorganization, insolvency, or other similar laws affecting creditors' rights
generally from time to time in effect, and to general principles of equity; (d)
the person or persons executing this Commutation Agreement on its behalf has the
power, legal capacity and is fully authorized to do so; 3



--------------------------------------------------------------------------------



 
[q22019exhibit102amtrustm004.jpg]
(e) there are no pending conditions, agreements, transactions or negotiations to
which it is a party or are likely to be made a party that would render this
Commutation Agreement or any pan thereof, void, voidable or unenforceable no
authorization, consent, or approval of any person or entity, governmental or
otherwise, is required to make this Commutation Agreement valid and enforceable;
and (t) no claim or loss being paid or settled by this Commutation Agreement has
been previously assigned, sold and/or transferred to any other entity. E.
Further Assurances The Parties agree to execute promptly any and all
supplemental agreements, releases, affidavits, waivers and all other documents
of any nature or kind which the other Party may reasonable require in order to
implement the provisions or objectives of this Commutation Agreement. F.
Miscellaneous I. All notices, requests and other communications to any Party
hereunder shall be in writing (including email transmission) and shall be given:
(a) ifto the Company: AmTrust International Insurance, Ltd. 7 Reid Street, Suite
400 HM 11 Hamilton, Bennuda Attention: Chris Souter Telephone: (4 41 ) 444-4806
E-mail: chris.souler@amtrustgroup.com with a copy to: AmTrust Financial
Services, Inc. 59 Maiden Lane, 43rd Floor New York, New York 10038 Attention:
Stephen Ungar Telephone: (646) 458-7913 Emai l: steve.ungar@amtrustgroup.com (b)
if to the Reinsurer: Maiden Reinsurance Ltd. Ideation House 4



--------------------------------------------------------------------------------



 
[q22019exhibit102amtrustm005.jpg]
94 Pitts Bay Road Pembroke HM 08 Bermuda Attention: Patrick J. Haveron Lawrence
F. Metz Telephone: (441) 298-4902 E-mail: PHaveron@maiden.bm LMetz@maidenre.com
or such other address as such Party may hereafter specify for the purpose by
noti ce to the other Parties hereto. All such notices, requests and other
communications shall be deemed received immediately ifreceived via email or,
otherwise, on the date ofreceipt by the recipient thereof if received prior to
5:00 p.m. on a business day in the place of receipt. Otherwise, any such notice,
request or communication other than email shall be deemed to have been received
on the next succeeding business day in the place of receipt. 2. This Commutation
Agreement contains the entire agreement of the Parties with respect to the
subject matter of this Commutation Agreement, and supersedes all other prior
agreements, understandings, statements, representations and warranties, oral or
written, express or implied, between the Parties and their respective
affiliates, representatives and agents in respect of the subject matter hereof
and thereof 3. This Commutation Agreement and any dispute arising hereunder
shall be governed i n all respects by the laws of New York, without giving
effect to New York principles or rules of conflict of laws to the extent such
principles or m ies would require or pennit the application of the Jaws of
another j urisdiction. Each party also hereby irrevocably and unconditionally
consents to submit to the exclusive jurisdiction of the courts ofNew York for
any actions, suits or proceedings arising out of or relating 10 this Comm u I at
i on Agreement and the transactions contemplated hereby, and each pa1ty agrees
not to commence any action, suit or proceeding relating thereto except in such
courts. Each party hereby irrevocably and unconditionally waives any objection
to the laying of venue of any action, suit or proceeding arising out of th is
Commutation Agreement or the transactions contemplated hereby in the courts of
New York, and hereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum. This
Commutation Agreement may be executed in multiple counterparts, each of which,
when so executed and delivered, shall be an original, 5



--------------------------------------------------------------------------------



 
[q22019exhibit102amtrustm006.jpg]
bul such counterparts shall together constitute one and the same instrument and
Commutation Agreement. 4. This Commutation Agreement shall be binding upon and
shall inure solely to the benefit of the Parties hereto and their respective
successors, assigns, receivers, liquidators, rehabilitators, conservators and
supervisors, it not being the intent of the Parties to create any third pa1ty
beneficiaries, except as specifically provided in Article I, provided that this
Commutation Agreement and the obligations of the Parties shall not be assigned
by any Party hereto without the prior written consent of the other Parties. 5.
This Commutation Agreement may not be changed, altered or modified unless the
same shall be in writing executed by the each of the Parties. 6. No consent or
waiver, express or implied, by any Party to or of any breach or default by any
of the other Parties in the performance by such other Pa1ty of its obligations
hereunder shall be deemed or construed to be a consent or waiver to or of any
other breach or default in the performance of obligations hereunder by such
other Party hereunder. Failure on the part of any Party to complain of any act
or failure to act of any other Party or to declare any other Party in default,
irrespective of how long such failure continues, shall not constitute a waiver
by such first Party of any of its rights hereunder. The rights and remedies
provided are cumulative and are not exclusive of any rights or remedies that any
Party may otherwise have at law or equity. 7. In consideration of the mutual
covenants and agreements contained herein, each Patty hereto does hereby agree
that this Commutation Agreement, and each and every provision hereof, is and
shall be enforceable by and between them according to its terms, and each Party
does hereby agree that it shall not, directly or indirectly, contest the
validity or enforceability hereof. 8. All expenses incurred in connection with
this Commutation Agreement, including fees and disbursements of legal,
actuarial, accounting and other advisors shall be paid by the Party incurring
such expenses. 9. If any provision of this Commutation Agreement is held to be
void or unenforceable, in whole or in part, (a) such holding shall not affect
the validity and enforceability of the remainder of this Commutation Agreement,
including any other provision, paragraph or subparagraph, and (b) the Parties
agree to attempt in good faith to refonn such void or unenforceable provision lo
the extent necessary to render such provision enforceable and to carry out its
original intent. I0 . This Commutation Agreement may be executed by the Parties
hereto in any number of counterparts, and by each of the Parties hereto in
separate countcrpa1ts, each of 6



--------------------------------------------------------------------------------



 
[q22019exhibit102amtrustm007.jpg]
which counterparts, when so executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same instrument. [Signature Page to Follow] 7



--------------------------------------------------------------------------------



 
[q22019exhibit102amtrustm008.jpg]
EXECUTION COPY IN WITNESS WHEREOF, the Parties hereto have caused this
Commutation Agreement to be executed by their duly authorized representatives.
AMTRUST INTERNATIONAL INSURANCE, LTD By:. _____________ _ Stephen Ungar Secmary
{ MAIDEN REJNSURANCE LTD. By. ~ ~ President [Commutation Agreement and Release]
71513863v.8



--------------------------------------------------------------------------------



 
[q22019exhibit102amtrustm009.jpg]
EXECUTION COPY IN WITNESS WHEREOF, the Parties hereto have caused this
Commutation Agreement to be executed by their duly authorized representatives.
AMTRUST INTERNATIONAL INSURANCE, LTD ., ~4fv/Wphenl}ngar Secretary MAIDEN
REINSURANCE LTD. By:. _______________ Patrick J. Haveron President [Conunutation
Agreement and Release] 7 I 5 I 3863v.8



--------------------------------------------------------------------------------



 
[q22019exhibit102amtrustm010.jpg]
Schedule A 6t~u~ BANK ACCQUlil NUMBER NAME NAME P 01652 JPMORGAN AMTRUST
INTERNATIONAL & TECHNOLOGY INSURANCE COMPANY - SEGREGATED 258612000 USBANK.
AMTRUST INTERNATIONAL INSURANCE, LTD. fbo AMTRUST INTERNATIONAL UNDERWRITERS DAC
261939000 US BANK AMTRUST INTERNATIONAL INSURANCE, LTD. fbo AMTRUST EUROPE
LIMITED Updated Schedule A as of the version date, herby approved: - RBrNSURBR
COMPANY Maiden ll\~ce 1rtd£ \ Am.Trust International Insurance, Ltd. By: ~ 7~
By: .l4n,dy Name: Michael Tait Name: Chris Souter Tide: CFO Title: CFO Schedule
A Version 05.23.2019



--------------------------------------------------------------------------------



 